

117 HR 5026 IH: Panama Canal Zone Veterans Act of 2021
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5026IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Ms. Newman (for herself and Ms. Salazar) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for a presumption of service connection for illnesses associated with service in the Armed Forces in the Panama Canal Zone, and for other purposes.1.Short titleThis Act may be cited as the Panama Canal Zone Veterans Act of 2021.2.Presumption of service connection(a)In generalSubchapter II of chapter 11 of title 38, United States Code, is amended by adding at the end the following new section:1119.Presumption of service connection for illnesses associated with service in the Panama Canal Zone(a)In general(1)For purposes of section 1110 of this title, and subject to section 1113 of this title, each illness, if any, described in paragraph (2) shall be considered to have been incurred in or aggravated by service referred to in that paragraph, notwithstanding that there is no record of evidence of such illness during the period of such service.(2)An illness referred to in paragraph (1) is any illness—(A)that—(i) is described in paragraph (3); or(ii)the Secretary determines in regulations prescribed under this section warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent known or presumed to be associated with service in the Armed Forces in or near the Panama Canal Zone during the covered period; and(B)that becomes manifest within the period, if any, prescribed in such regulations in a veteran who served on active duty in or near the Panama Canal Zone during the covered period and by reason of such service was exposed to such agent.(3)An illness described in this paragraph is any of the following:(A)Chronic B-cell leukemia.(B)Hodgkin’s disease.(C)Multiple myeloma.(D)Non-Hodgkin’s lymphoma.(E)Prostate cancer.(F)Respiratory cancers (including lung cancer).(G)Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).(H)AL amyloidosis.(I)Chloracne and any other type of acneiform disease the Secretary determines is similar.(J)Diabetes mellitus type 2.(K)Ischemic heart disease.(L)Parkinson’s disease.(M)Early onset peripheral neuropathy.(N)Porphyria cutanea tarda.(O)Bladder cancer.(P)Hypothyroidism.(b)Regulations(1)Whenever the Secretary makes a determination described in paragraph (2), the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for the illness covered by that determination for purposes of this section.(2)A determination described in this paragraph is a determination based on sound medical and scientific evidence that a positive association exists between—(A)the exposure of humans to a herbicide agent known or presumed to be associated with service in or near the Panama Canal Zone; and(B)the occurrence of a diagnosed or undiagnosed illness in humans.(3)In making determinations for purposes of paragraph (2), the Secretary shall—(A)take into account all sound medical and scientific information and analyses available to the Secretary;(B)in evaluating any report, information, or analysis, take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review; and(C)consider an association between the occurrence of an illness in humans and exposure to an herbicide agent to be positive for purposes if the credible evidence for the association is equal to or outweighs the credible evidence against the association.(c)DefinitionsFor purposes of this section:(1)The term covered period means the period beginning on January 1, 1958, and ending on the latter of the following dates, as determined by the Secretary:(A)December 31, 1999.(B)The date on which the last member of the Armed Forces departed from official duty in the Panama Canal Zone.(2)The term herbicide agent means a chemical in an herbicide, including Agent Purple and Agent Orange..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1118 the following new item:1119. Presumption of service connection for illnesses associated with service in the Panama Canal Zone..